﻿Allow me, Sir, to congratulate you sincerely on your unanimous election to the lofty post of President of the thirty-fifth session of the General Assembly. I am sure that your many talents and rich experience will help you to make a valuable contribution to the work of this session.
99.	I would also join previous speakers in paying a tribute to Mr. Salim Ahmed Salim for the work he did as President of the thirty-fourth session and of the special sessions of the General Assembly.
100.	Our delegation would like to take this opportunity heartily to congratulate Saint Vincent and the Grenadines on its admission to membership of the United Nations.
101.	The present session of the General Assembly is being held at the juncture of two decades, in the year of the thirty-fifth anniversary of the victory of the forces of peace and socialism over fascism and militarism. In our view, that fact will help us properly to concentrate on the main issues of the present world political situation in terms of drawing the necessary lessons from the past and correctly defining the tasks of the international community in implementing the aims and purposes of the Charter and strengthening peace and international cooperation.
102.	During the last three and a half decades since the end of the Second World War, positive profound changes have taken place in world development. This is primarily related to the creation of the world socialist system and the steady growth of its might, and to the historic successes achieved by the forces of national and social liberation. In this connection our delegation wishes specifically to underline the historic importance c military and strategic parity that has been attained by the socialist world with the West with the purpose of ensuring a peaceful future for mankind.
103.	The 1970s are significant in that the "cold war" policy was overcome, relaxation of international tension ensued and the principle of peaceful coexistence of States having different social systems was further confirmed.
104.	On the other hand, recent events provide clear evidence that the forces of imperialism and reaction refuse to put up with the strengthening of the positions of socialism and the progressive changes occurring in the world. They are desperately trying by every means to hinder the objective course of history, and they have set for themselves the adventurist goal of obtaining military superiority over the socialist world, which is the main bulwark of the forces of peace, national independence, democracy and progress. They have embarked upon a course of unprecedented escalation of the arms race and of undermining the very foundations of international detente.
105.	Of particular danger to the cause of peace is the decision of the North Atlantic Treaty Organization [NATO] to produce and deploy in Western Europe the new American medium range nuclear weapons, as well as the creation by the United States of the so-called rapid deployment forces designed to commit acts of aggression in various parts of the world. A long-term programme of increasing the military expenditure of the NATO countries has been adopted.
106.	Moreover, the United States recently adopted what is called Presidential Directive 59, which in essence advocates the concept of so-called limited nuclear warfare, and the possibility of using nuclear weapons and the permissibility of waging nuclear war have begun to be discussed with dangerous frivolity at high official levels in that country.
107.	The reactionary forces are carrying out their actions against peace, security, freedom and the independence of peoples under the false pretext of fighting against a bogus "Soviet military threat", and they are thus grossly distorting the peace-loving nature of the foreign policy of the Soviet Union and the socialist community, which fully conforms to the vital interests of all mankind.
108.	The particular danger of the present situation lies in the active collusion of the forces of imperialism and hegemonism based on anti-Sovietism—in other words, based on hostility to the cause of the national and social liberation of peoples. Beijing's antisocialist, anti-Soviet course encourages the most reactionary forces of imperialism and abets the new outburst of aggressiveness and adventuristic trends in their actions.
109.	Nevertheless, imperialism and reaction are today being countered by the forces of peace, democracy and socialism, which are able appropriately to rebuff their intrigues. There exist objective conditions which will not permit a return to the "cold war" and would forestall the danger of a nuclear conflict. The growing economic and defence potential of true socialism and its ever-increasing international influence serve as a reliable bulwark in the struggle of peoples to strengthen peace and international cooperation. The World Parliament of the Peoples for Peace now being held in Sofia, the capital of the People's Republic of Bulgaria, is a particular case demonstrating the immense scope of this struggle. Representatives of more than 130 States and 100 public organizations are discussing there such vital issues as strengthening peace, developing international cooperation and disarmament, and so on.
110.	Detente has become more deeply rooted in international relations and real conditions exist for it to remain as the prevailing tendency. This is demonstrated, in particular, by the results of the meetings and talks held by Leonid I. Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Praesidium of the Supreme Soviet of the USSR, with President Giscard d'Estaing, of France, last May and subsequently by the leaders of the Soviet Union with those of the Federal Republic of Germany. The Mongolian delegation is of the view that, in the light of the adventuristic actions of the ultra-reactionary forces of imperialism and hegemonism, the outcome of these meetings acquires particular importance.
111.	The Mongolian People's Republic, like other socialist States, believes that the strengthening of detente will not come about by itself. Detente will be preserved and strengthened only in a resolute and persistent struggle by the forces defending the cause of peace, national independence and social progress.
112.	The first material condition for strengthening detente and peace is to halt the arms race and move towards genuine disarmament. These objectives should be achieved by preserving the existing military and strategic parity on the basis of steadily declining arsenals of weapons and on that basis of strict observance of the principles of equal security for all sides.
113.	The numerous constructive initiatives of the socialist countries are aimed at the achievement of these goals. These initiatives as a whole have been reaffirmed and further developed in the declaration and the statement of the Political Consultative Committee of the States Parties to the Warsaw Treaty of 15 May 1980.
114.	The States parties to the Warsaw Treaty have proposed to begin practical negotiations immediately and, where negotiations have commenced, to complete them effectively in order to reach agreements on concrete measures on a wide range of problems, starting with the reduction of the military budgets of the big Powers and coming to such important measures as full and comprehensive prohibition of nuclear weapons testing, halting the production of nuclear weapons and the gradual reduction of nuclear stockpiles until their complete elimination, prohibition of the creation of new types and systems of mass destruction, banning of chemical weapons and eliminating existing stockpiles and prohibition of radiological weapons and others.
115.	In the field of political measures, the States parties to the Warsaw Treaty have proposed the convening of a conference on military detente and disarmament in Europe and the holding in the near future of a summit meeting of the leaders of States of all the regions of the world for the purpose of considering the problems of eliminating the hotbeds of international tension and preventing war. They have also put forward concrete proposals aimed at making the forthcoming meeting at Madrid a success, so that its outcome will confirm and articulate in practice the provisions of the Final Act of the Helsinki Conference.
116.	In its statement of 20 May this year the Government of the Mongolian People's Republic fully supported these initiatives as a new constructive contribution by the Warsaw Treaty Organization to the cause of strengthening peace and security and developing international cooperation in Europe and throughout the world.
117.	These constructive steps of the socialist countries have recently been effectively supplemented by a new exceptionally important initiative of the Soviet Union that talks be started forthwith on the question of medium range nuclear weapons, organically connecting it with that of American forward based nuclear weapons. The Mongolian delegation is of the view that the other side should display a constructive approach to this vitally important issue.
118.	The proposal for the item entitled "Urgent measures for reducing the danger of war", submitted by the Soviet delegation on 23 September this year for consideration at the current session of the General Assembly, contains the most concrete and practical proposals relating to renunciation of the expansion of military and political groupings, the increase of armed forces and conventional weapons and relating also to the strengthening of security guarantees of nonnuclear States and reaching an agreement on a general and comprehensive ban on nuclear weapon tests. The proposed measures are of an urgent and pressing character. The Mongolian delegation believes that the General Assembly is duty bound to undertake concrete measures based on the provisions of the draft resolution proposed by the Soviet delegation.
119.	The good will and determination of the socialist States effectively to promote military detente are being supported by practical measures. The Government of the Mongolian People's Republic, like other peace-loving forces, considers that the unilateral withdrawal by the Soviet Union from the territory of the German Democratic Republic of 20,000 troops, 1,000 tanks and other military equipment is of paramount importance for the creation of an atmosphere of mutual trust, which is so vital to the realization of measures to reduce military confrontation in Europe. Similarly, the Mongolian People's Republic commends the new proposals of the socialist countries parties to the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe. As the main measure in the first stage, it is being proposed that the armed forces of the United States and the USSR stationed in Central Europe be reduced by 13,000 and 20,000 troops respectively.
120.	The conclusion of a world treaty on the non-use of force in international relations is of great importance for strengthening detente, the security of States and the creation of favourable conditions for halting the arms race and for disarmament.
121.	It is in the same spirit that the Mongolian People's Republic supports the proposal of the nonaligned countries to draft a declaration on non-interference in the internal affairs of States." The activation of expansionist and hegemonistic forces is making this issue particularly pressing.
122.	Turning to regional measures for strengthening the security of States, my delegation would like to emphasize that the struggle for turning the Indian Ocean into a zone of peace—where the United States of America continues to step up its military presence—is acquiring particular urgency. The Conference on the Indian Ocean to be held in 1981 should pronounce itself with utmost clarity on the key issue, namely the the elimination of military bases in that region.
123.	On the specific problems of halting the arms race and disarmament, the Mongolian delegation would like to emphasize the enormous military and political significance of the speedy ratification of the Treaty on the Limitation of Strategic Offensive Arms, SALT II. The United States should heed the will of the international community, which demands the earliest ratification of that treaty. Our delegation further emphasizes the urgency of the problem of non-proliferation of nuclear weapons. The actions of those circles which not only failed to accede to this important instrument but also did everything to provoke and encourage others to acquire nuclear weapons arouse serious concern throughout the world community. The situation is aggravated by the fact that the aggressive regimes of Tel Aviv and Pretoria as well as some other circles do not conceal their intention to acquire that weapon of mass destruction. We deem it necessary that additional effective measures be taken to prevent the proliferation of nuclear weapons. A positive assessment can be made of the Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons, which, having reaffirmed the importance and viability of the Treaty and the need to ensure its universality, has favoured a further strengthening of the non-proliferation regime.
124.	We support the prohibition of radiological weapons and express the hope that the Committee on Disarmament will be able at its next session to complete the elaboration of an appropriate draft convention.
125.	The problem of banning chemical weapons is becoming more urgent in view of the continuing reports of the intentions of certain Western countries, under various false pretexts, to improve this weapon of mass destruction and increase its production. We hope that the firm intention expressed by the Soviet Union and the United States in the Committee on Disarmament to continue their persistent efforts in the search for mutually acceptable solutions to the problem of prohibiting chemical weapons will help to clear the way towards attaining this vital goal.
126.	The arms race not only has enormous negative socioeconomic consequences, it also results in devastating effects on the environment as well. Today, when the testing of different types of weapons, including nuclear weapons, is still being carried out in the world, when the means of annihilation of every living being on earth are being accumulated in ever greater quantities, the question of protecting nature from the dangerous consequences brought about by the unchecked arms race becomes an urgent issue of the day.
127.	It is precisely in this light that the Government of the Mongolian People's Republic sees the primary importance of the new agenda item entitled "Historical responsibility of States for the preservation of nature for present and future generations", proposed by the Soviet Union, and fully supports this initiative. The adoption by the General Assembly of a resolution, the draft of which was proposed by the Soviet delegation, would be an important step in the development of international cooperation, in protecting nature on our planet, and in limiting and eliminating the pernicious consequences of the arms race on nature.
128.	The Mongolian People's Republic, as before, supports the early convening of the World Disarmament Conference and favours the extension of the mandate and the enhancing of the work of the Ad Hoc Committee on the World Disarmament Conference.
129.	The international situation in Asia is being influenced by various forces. The prevailing feature of the political life on that vast continent is the further strengthening of the positions of the forces of peace, international cooperation, national independence and social progress.
130.	Socialist and revolutionary democratic gains are being further consolidated in the Socialist Republic of Viet Nam, the Lao People's Democratic Republic, the Democratic Republic of Afghanistan and the People's Republic of Kampuchea. Fraternal cooperation and interaction by the Soviet Union and other socialist States of Asia have a most favourable effect on the political situation on the continent. A positive role is played by the peace-loving policy and realistic positions of many other countries of Asia, above all the Republic of India.
131.	On the other hand, the forces of imperialism, hegemonism and militarism are intensifying their dangerous activities on that continent. The ruling circles of the United States are working towards formalizing a kind of triple alliance directed against the socialist countries, the forces of national and social liberation, against all that is progressive, just and reasonable.
132.	The Mongolian People's Republic, which 35 years ago made its contribution to the restoration of peace in Asia and the Far East, calls upon the peoples of Asia to draw a lesson from the past, to be vigilant and wary of the various designs of the reactionary forces. It is a fact that while preparing for the Second World War, Fascist and militarist circles concealed their criminal actions under the false pretext of fighting against the "communist threat". It is clear to everyone that the same trick is being used today when the enemies of peace and international cooperation trumpet the non-existent "Soviet military threat" or the "threat from the North".
133.	These very forces cause the further deterioration of the longstanding Middle Eastern crisis, organize the undeclared war against the Democratic Republic of Afghanistan, exert open armed and other pressures on the nations of IndoChina and flagrantly interfere in the internal affairs of the States members of the Association of Southeast Asian Nations. Regrettably, there are certain circles in Asia which, to say the least, connive at such aggressive attempts to the detriment of the vital interests of peace and security of the peoples of the continent, including their own peoples.
134.	The Mongolian People's Republic, as before, consistently strives for the safeguarding and consolidating of peace and security in Asia through the collective efforts of all States of the continent. The Bandung Conference convened a quarter of a century ago on the initiative of a number of Asian countries, demonstrated the objective necessity and the possibility of uniting all the interested forces on the basis of a common struggle for peace and international cooperation, for national independence and social progress. The spirit of Bandung is gaining particular relevance today.
135.	The Government of the Mongolian People's Republic is of the view that the speediest elimination of the hotbeds of tension and conflict is of paramount importance. The annexation of Jerusalem by Israel, its new adventures of aggression and expansion, particularly in regard to the sovereign State of Lebanon, have demonstrated anew the essence of the Camp David deal which is hostile to the cause of the Arab peoples. At the seventh emergency special session, on the Palestinian question, the Mongolian delegation once again reaffirmed the principled position of its Government on the comprehensive settlement of the Middle East problem in the interest of ensuring a durable and just peace in that region. 
136.	The Government of the Mongolian People's Republic favours an immediate political settlement of the situation concerning Afghanistan which emerged as a result of intervention against that sovereign State organized by Washington and Beijing through their accomplices. The basis for such a settlement is contained in the proposals put forward by the Government of the Democratic Republic of Afghanistan on 14 May of this year, Cessation of the counterrevolutionary intervention is the basic prerequisite for achieving that goal. The question of the withdrawal from the territory of Afghanistan of the limited contingent of Soviet troops could be solved in the course of a political settlement if the aggression against the Democratic Republic of Afghanistan is discontinued and such discontinuance is properly guaranteed. In the General Committee, our delegation categorically opposed the discussion in the General Assembly of the so-called question regarding the situation in Afghanistan. Such a discussion would be a gross violation of the spirit and letter of the Charter of the United Nations and constitute flagrant interference in the internal affairs of the Afghan people. No one can change the revolutionary reality irreversibly established in Afghanistan. The United Nations should not allow itself to be embroiled in such an illegal and hopeless affair.
137.	As a result of the so-called parallel action of Beijing and Washington, a serious hotbed of tension has been created in Southeast Asia. The frontier between Thailand and Kampuchea has been turned in reality into the borderline of yet another "undeclared war". In the light of the prevailing situation, my Government readily subscribed to the proposal of the Government of the Socialist Republic of Viet Nam to include in the agenda of the current session of the General Assembly a vital item entitled "Question of peace, stability and cooperation in Southeast Asia". It is exactly in this spirit that we fully endorse the constructive programme for the improvement of the political climate in Southeast Asia put forward by the Conference of Ministers for Foreign Affairs of Laos, Viet Nam and Kampuchea held in July this year in Vientiane.
138.	We consider that only the People's Revolutionary Council of Kampuchea, which enjoys the support of the entire Kampuchean people, should occupy its rightful seat in the United Nations and in other international organizations. The very fact that Kampuchea's seat in the United Nations is occupied by people who do not represent anyone at all cannot but undermine the prestige of this Organization.
139.	The inclusion in the agenda of the current session of the General Assembly of the concocted question of "The situation in Kampuchea" against the will of the legitimate Government of the People's Republic of Kampuchea is an intolerable interference in the internal affairs of that sovereign State. It is the duty of the Organization to strive for the reduction of tension in Southeast Asia and therefore resolutely to counter any manoeuvres interfering in the internal affairs of the States in the region and to promote among them a normalization of the situation and the establishment of good neighbourly relations.
140.	Our people resolutely condemn the persecution and repression being committed by the military regime of Seoul against the democratic forces in South Korea. The situation prevailing in that part of the country demands the speediest implementation of the provisions of General Assembly resolution 3390 B (XXX) which envisages dissolution of the "United Nations Command" and withdrawal from South Korea of foreign troops. The Mongolian People's Republic, as before, endorses the constructive proposals by the Democratic People's Republic of Korea directed at the reunification of Korea by peaceful means without any outside interference.
141.	I cannot but express the deep concern of my delegation at the worsening armed conflict between Iran and Iraq. The interests of peace and tranquillity in that sensitive region and the wellbeing of the two peoples demand restraint and statesmanship on the part of the leaders of these countries to prevent a further deterioration of the situation.
142.	The date of 14 December this year will mark the twentieth anniversary of the adoption by the General Assembly of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples . Today we welcome the emergence of the sovereign State of Zimbabwe as the most significant event of this jubilee year in the realization of the ideals of the Declaration. The initiative of the Soviet Government, which proposed to the General Assembly the adoption of that Declaration, involved the United Nations in one of the revolutionary events of the post-war period, namely, the elimination of the colonial system of imperialism.
143.	The disintegration of the colonial system gave a fresh impetus to the broadening of the movement of nonaligned countries, which today plays an important role in the struggle against imperialism and colonialism, and for peace and international security.
144.	We consider that the question of full implementation of the provisions of the Declaration on decolonization has not lost any of its urgency. This is particularly true in relation to the elimination of the colonial heritage in the political, economic, social and other spheres.
145.	The vestiges of colonialism and the neo-colonialist manoeuvres of the imperialist Powers continue to poison the international atmosphere. The recent turn of events in southern Africa demonstrates that the imperialist forces time and again engage in attempts to preserve the colonialist and racist regimes as a stronghold for the suppression of the struggle of peoples in that region for national and social liberation.
146.	The Mongolian People's Republic resolutely supports the national liberation struggle of the people of Namibia, carried on under the leadership of its legitimate representative, the South West Africa People's Organization [SWAPO]. Likewise we stand for the strengthening of the economic embargo against the racist regime in South Africa and we support the struggle of the people of the Republic of South Africa for their political and social rights and freedoms.
147.	At present the national liberation movement of the peoples is extending to new spheres of social development. It is in this light that my delegation sees the struggle of the developing countries for the establishment of a new international economic order. We share the disappointment of the developing countries that the recently held eleventh special session of the General Assembly was unable to carry out the tasks entrusted to it. The main reason for the fruitless outcome of the session was, in our view, the lack of political will on the part of certain Western countries to participate in the cause of restructuring international economic relations on a just and democratic basis. The leading Western Powers not only are unwilling to give up their privileged position in the economic relations of the capitalist system but are also trying to use it as a means of blackmail and pressure and of destabilizing the established international relations in their own selfish political interests.
148.	My delegation would like to emphasize that the adoption by developing countries of progressive socioeconomic reforms and the mobilization of their internal resources and potential constitute the most important prerequisite to the creation and development of independent national economies. In this we see also an important means of strengthening the position of every individual country in the struggle for the establishment of just and democratic world economic ties.
149.	The Mongolian People's Republic has always attached and continues to attach great importance to the activities of the United Nations as an instrument for strengthening peace and international security and developing peaceful cooperation among nations. In the present situation of growing tension in the world that role of the Organization is still further growing. This makes it indispensable to enhance the effectiveness of its activities on the basis of strict observance of the provisions of the Charter. Conscious of this, my delegation will do its utmost to facilitate the successful completion of the work of the current session in order that it may make an important contribution to the cause of strengthening international detente and fostering an atmosphere of trust, mutual understanding and cooperation.
